DETAILED ACTION
Applicant’s claim amendments are arguments filed 9/30/2020 regarding the previous 35 USC 103 rejections of claims 1, 4-7, 9, and 11-17 have been considered and are persuasive due to the amendment of the claims.  Therefore the previous 35 USC 103 rejections of claims 1, 4-7, 9, and 11-17 have been withdrawn.  However, a new ground of rejection is presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (US 2003/0129494, hereinafter Kaneda) in view of Lee et al. (High-Performance Silicon Monoxide Anodes Synthesized via metal-assisted chemical etching, 2012)
Regarding claims 1, 12, 16, and 17, Kaneda discloses a lithium secondary battery comprising a negative electrode comprising an active material (Abstract) comprising: silicon-based particles (SiO particles in para. 88); and carbon particles (combination of graphite and carbon fiber in para. 88 and 89), wherein the carbon particles comprise fine carbon particles (carbon fiber in para. 89) and coarse carbon particles (graphite in para. 88) respectively having different average particle diameters wherein an average particle diameter (D50) of the fine carbon particles is in a range of 1 um to 5 um (para. 43 and 89 where the carbon fibers are in the range of 0.1 um- 10um which overlaps the range of 1-5um), wherein an average particle diameter (D50) of the coarse carbon particles is in a range of 10 um to 30 um (graphite in para. 43, 88, and 89 where the example uses a combination of 10um and 20um graphite particles and the average particle size is under 30um which overlaps the range of 10-30um), and wherein the coarse carbon particles and 70 wt. % to 99 wt. % based on a total weight of the carbon particles (para. 88, 89 where the SiO to 20um graphite particles are 80:20 ratio by weight and the combination of the SiO to 20um graphite particles : 10um graphite particles : fine carbon fibers are 55:30:5 ratio by weight, wherein the 55 wt.% simplifies to 44wt% SiO and 11 wt.% 20 um graphite, which simplifies to total graphite to fine carbon fibers being a 41:5 ratio wherein the total of coarse carbon particles is approximately 89 wt.% of the total weight of carbon particles, and the fine carbon particles is 11 wt.% of the total weight of the carbon particles).  However, Kaneda does not specifically disclose that the amorphous SiO particles are porous.  Lee discloses that making the silicon oxide particles porous in a negative active material mixed with carbon particles improves the capacity and the electrochemical properties of the battery (Lee Abstract and Introduction on pg. 146)  Therefore it would be obvious to one of ordinary skill in the art at the time of filing to make the silicon oxide particles porous in a negative active material mixed with carbon particles in order to improve the capacity and the electrochemical properties of the battery.  In the case where the claimed ranges "overlap or lie 
The combination of Kaneda and Lee further discloses, wherein an average pore diameter of the porous silicon-based particles is in a range of 30 nm to 500 nm. (see claim 1 rejection and Lee bridging paragraph of pg. 1645-1646 and Fig. 5 where the pore diameter has an average 100nm wherein the pores present are in the modified SiO)
Regarding claim 4, the combination of Kaneda and Lee discloses the active material for negative electrode of claim 1 as shown above, and the combination of Kaneda and Lee further discloses, wherein a mixing ratio of the porous silicon-based particles to the carbon particles is in a range of 1:1 to 1:20 as a weight ratio. (para. 88, 89 where the SiO to 20um graphite particles are 80:20 ratio by weight and the combination of the SiO to 20um graphite particles : 10um graphite particles : fine carbon fibers are 55:30:5 ratio by weight, wherein the 55 wt.% simplifies to 44wt% SiO and 11 wt.% 20 um graphite, which simplifies to the silicon particles to total graphite to fine carbon fibers being a 44:41:5 ratio wherein the weight ration of silicon particles to total carbon simplifies to 44:46 which is in the range of 1:1-1:20).
Regarding claim 5, the combination of Kaneda and Lee discloses the active material for negative electrode of claim 1 as shown above, and the combination of Kaneda and Lee further discloses, wherein the fine carbon particles are included in an amount of 1 wt. % to 30 wt. % based on a total weight of the carbon particles (see claim 1 rejection where in the weight of fine carbon particles is 11 wt.% of the total weight of the carbon particles)
Regarding claim 6, the combination of Kaneda and Lee discloses the active material for negative electrode of claim 5 as shown above, and the combination of Kaneda and Lee further discloses, wherein a mixing ratio of the fine carbon particles to the coarse carbon particles is in a range of 1:4 to 1:9 as a weight ratio. (see claim 1 rejection where the ratio of 5:41 is in the range of 1:4-1:9)
Regarding claim 7, the combination of Kaneda and Lee discloses the active material for negative electrode of claim 1 as shown above, and the combination of Kaneda and Lee further discloses, wherein an average particle diameter (D.sub.50) of the porous silicon-based particles is in a range of 1 um to 20 um (para. 88 wherein the SiO particles have an average particle size of 10um). 
Regarding claim 9, the combination of Kaneda and Lee discloses the active material for negative electrode of claim 1 as shown above, and the combination of Kaneda and Lee further discloses, wherein a specific surface area (Brunauer-Emmett-Teller (BET)-SSA) of the porous silicon-based particles is in a range of 5 m2/g to 50 m2/g. (Kaneda para. 39 where the surface area of 2-50 m2/g overlaps the range of 5-50 m2/g).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 13 and 14, the combination of Kaneda and Lee discloses the active material for negative electrode of claim 1 as shown above, and the combination of Kaneda and Lee further discloses wherein a shape of the fine carbon particles is a mixed planar shape (para. 24, 44, 88, 89 fine carbon fibers) and wherein a shape of the coarse carbon particles are a mixed planar irregular shape (para. 24, 44, 88, 89 coarse graphite particles)
Regarding claim 15, the combination of Kaneda and Lee discloses the active material for negative electrode of claim 1 as shown above, and the combination of Kaneda and Lee further discloses, wherein the porous silicon-based particles and the carbon particles are mixed together or composited by mechanical milling. (Kaneda para. 88 where ball milling is utilized)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (US 2003/0129494, hereinafter Kaneda) and Lee et al. (High-Performance Silicon Monoxide Anodes Synthesized via metal-assisted chemical etching, 2012)) further in view of Abdelsalam et al. (WO 2013/114094 A1 wherein US 2015/0004488 is relied upon for citations, hereinafter Abdelsalam)
Regarding claim 11, the combination of Kaneda and Lee discloses the active material for negative electrode of claim 10 as shown above, however, the combination of Kaneda and Lee further discloses, wherein the porous silicon-based particles are porous silicon (Si) particles. Abdelsalam discloses that porous silicon particles are a functional equivalent of silicon oxide particles as a good negative electrode active material mixed with carbon material such as graphite due to its high capacity output and ability to have a specific capacity greater than 300 mAh/g in a lithium secondary battery Abstract, para. 46, 186, 187).  Therefore it would be obvious to one of ordinary skill in the art at the time of filing to utilize porous silicon particles as a functional equivalent to porous silicon oxide particles due to its high capacity output when mixed with carbon particles in a negative electrode and ability to have a specific capacity greater than 300 mAh/g as a negative electrode in lithium secondary battery.


Response to Arguments

Applicant’s claim amendments are arguments filed 9/30/2020 regarding the previous 35 USC 103 rejections of claims 1, 4-7, 9, and 11-17 have been considered and are persuasive due to the amendment of the claims.  Therefore the previous 35 USC 103 rejections of claims 1, 4-7, 9, and 11-17 have been withdrawn.  However, a new ground of rejection is presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK A CHERNOW/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729